Citation Nr: 1140973	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  05-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for schizophrenia. 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court), which affirmed the September 2010 Board decision denying entitlement to service connection PTSD, but vacated the portion of the Board decision wherein it found claims reasonably raised by the Veteran were not part of the appeal.  Specifically, the Court found that the Board erred when it failed to address the Veteran's pending and unadjudicated claim for service connection for depression and his petition to reopen a previously denied claim for service connection for schizophrenia.  See 38 C.F.R. § 3.160(c), Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  The Court remanded these matters for adjudication.

As stated above, the Court affirmed the September 2010 Board decision denying service connection for PTSD and deemed the issue to be abandoned because the Veteran failed to make any argument regarding the matter.  See Ford v. Gober, 10 Vet. App. 531, 535 (1997).  Accordingly, the Board will only address the matters remanded by the Court, as shown on the title page above.  

As a matter of background, the Veteran submitted an October 2003 statement raising claims for service connection for schizophrenia, depression and PTSD.  In a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for PTSD.  The Veteran appealed this denial, giving rise to the September 2007 Board decision and remand, the September 2010 Board decision, and the June 2011 Memorandum Decision from the Court Order.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   In a November 1988 rating decision, the RO denied a claim for entitlement to service connection for schizophrenia because the evidence of record did not show that a psychosis was incurred in service or within one year thereafter, or was otherwise related to the Veteran's period of service. 

2.  Evidence received since the November 1988 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1988 rating decision that denied service connection for schizophrenia became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence to reopen the previously denied claim for service connection for schizophrenia has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable disposition of the petition to reopen the Appellant's previously-denied claim for service connection for schizophrenia, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.
	
II.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for schizophrenia was originally denied in a November 1988 rating decision.  At that time, the RO determined that the evidence of record failed to show that schizophrenia was incurred in service or within one year thereafter, or was otherwise related to the Veteran's period of service.

Subsequent to the November 1988 rating decision, additional treatment records have been associated with the claims folder.  A September 2004 letter from a Vet Center counselor shows the Veteran has a diagnosis of schizophrenia that first manifested during his period of service.  In addition, VA treatment records show that the Veteran has been diagnosis with various other psychiatric disorders, including depression, delusional disorder and PTSD.  The Veteran was also afforded a VA examination in March 2010, and that report contains a diagnosis of delusional disorder related to a history of homelessness, substance abuse and childhood abuse.  

The Board finds that the additional evidence received since the November 1988 rating decision relates to the unestablished fact necessary to substantiate the claim.  The record now shows that the Veteran has been diagnosed with additional psychiatric diagnosis since the last final rating decision.  In addition, the record also now includes a medical statement that links the Veteran's schizophrenia to his period of service.  Even though the March 2010 VA examination contains a medical finding that does not assist in substantiating the Veteran's claim, there is sufficient other additional evidence of record for purpose of reopening the previously denied claim for service connection for schizophrenia.  Justus, 3 Vet. App. 513.

The Board finds that the additional evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and thereby meets the requirements to reopen.  On that basis, the claim for service connection is reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for schizophrenia is granted.   


REMAND

The June 2011 Court Memorandum Decision found that the Board failed to consider all claims reasonably raised by the Veteran, including a claim for service connection for an acquired psychiatric disorder, including schizophrenia and depression.  As stated in the introduction, the Veteran's claim for entitlement to service connection for PTSD was deemed abandoned by the Court.  Based on a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim for an acquired psychiatric disorder other than PTSD. 

A remanded is warranted to provide the Veteran with a new VA psychiatric examination.  The record currently contains conflicting medical evidence as to whether the Veteran has a psychiatric disorder, other than PTSD, that is related to his period of service.  As noted above, the September 2004 medical statement from Vet Center counselor shows the Veteran has a diagnosis of schizophrenia that first manifested during his period of service, whereas the March 2010 VA examiner concluded that the Veteran's delusional disorder related to a history of homelessness, substance abuse and childhood abuse.  

In addition, since the medical records on file reflect several other mental disorders, including depression, the Board will consider alternative conditions within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the other psychiatric diagnoses, other than PTSD, are to be considered as part of the underlying claim.  A VA examination is needed to identify the nature and likely etiology of any psychiatric disorder other than PTSD.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Prior to any examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.   

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder other than PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The RO/AMC should conduct any further adjudication deemed necessary. 

2.  The RO/AMC should attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  

3.  After all available records have been obtained, the RO/AMC should schedule the Veteran for VA psychiatric examination, by an appropriate specialist, to identify the nature and the etiology of any psychiatric disorder other than PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report. 

After review of the claims file and examination, the examiner should identify any psychiatric diagnosis, and indicate when such condition was first shown.  For each diagnosis, the examiner should provide a medical opinion indicating whether it is at least as likely as not that such disorder was related to the Veteran's period of service.  The examiner should comment on any other opinions of record and note whether any of the Veteran's service treatment records (including the November 1971 psychiatric evaluation) indicate symptoms of an acquired psychiatric disorder.

For purposes of the medical opinion sought, the examiner should specifically consider the following:

* The Veteran has provided lay statement that his psychiatric symptoms date back to his period of service.  

* The Vet Center Counselor has provided a medical conclusion that the Veteran's delusions about imagined experiences in service marks the onset of his schizophrenia during his period of active service.  

* The fact that symptoms or treatment may not have been documented during service or in the first post-service year is not fatal to a Veteran's claim for service connection, especially when other evidence may show a link to service.

If the examiner determines that it is not feasible to respond to any of the inquiries above, the examiner should explain why it is not feasible to respond. 

4.  The RO/AMC should then re-adjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


